Case 8:19-cr-00298-PX Document 1 Filed 06/17/19 Page 1of1

\ FILEG
(Woe: USAO 2019R00404 WS. BISTRICT COURT
rT OF MARYI ARE

ALG TRICO F

if re

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND)|§ Ju) |] Pl: WI

UNITED STATES OF AMERICA i . CLERK'S
v. * CRIMINAL NO.
* Pr Iq
ALCIDES DOMINGUEZ- * (Reentry of Removed Alien,
VALENZUELA, * 8 U.S.C. §§ 1326(a))
Defendant :
*
RKKKKEK
INDICTMENT
COUNT ONE

The Grand Jury for the District of Maryland charges that:
On or about May 30, 2019, in the District of Maryland, the defendant,
ALCIDES DOMINGUEZ-VALENZUELA,
an alien who previously had been deported and removed, knowingly entered and was found in
the United States of America, the said defendant having not obtained the express consent of the
Attorney General of the United States or his successor, the Secretary for Homeland Security
(Title 6, United States Code, Sections 202(3), 202(4) and 557), to reapply for admission into the

United States as required by law.

8 U.S.C. § 1326(a)

(Zino# 1 the - Be
Robert K. Hur
United States Attorney

 

SIGNATURE REDACTED

2rwr vwpeL DULL

Date: _—b)nilyge
